Order filed May 31, 2022




                                      In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-22-00130-CV
                                   ___________

                      TERESA SHUMSKIE, Appellant
                                         V.
                           TRINA FINNELL, Appellee

                    On Appeal from the 441st District Court
                           Midland County, Texas
                       Trial Court Cause No. CV56097

                                     ORDER
      Appellant, Teresa Shumskie, has filed in this court a motion in which she
requests that this court (1) issue emergency temporary orders to prevent
disbursement of money held in the registry of the trial court and (2) vacate the trial
court’s supersedeas orders and rule on the merits of Appellant’s request for a
supersedeas bond. See TEX. R. APP. P. 24.4.
      Because the trial court’s order permits the funds held in its registry to be
disbursed after 9:00 a.m. on June 3, 2022—a date of execution that appears to be
premature based upon Rule 627 of the Texas Rules of Civil Procedure—and because
this court needs sufficient time to review the merits of Appellant’s Rule 24.4 motion,
we issue a temporary stay, effective immediately. See TEX. R. APP. P. 24.4(c).
       Appellant’s request for a temporary stay is granted. The enforcement or
execution of the underlying judgment signed on March 7, 2022, and of the trial
court’s orders dated May 19, 2022—related to supersedeas and the disbursement of
the funds held in the registry of the trial court—are stayed pending further order of
this court. Furthermore, this court requests that Appellee, Trina Finnell, file a
response to Appellant’s Emergency Rule 24.4 Motion for Temporary Orders and for
Review of Trial Court Supersedeas Rulings. Appellee’s response is due to be filed
in this court on or before June 13, 2022.


                                                    PER CURIAM


May 31, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                            2